Citation Nr: 0946475	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-17 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The Veteran had active military service from August 1967 to 
May 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2006 rating decision in which the RO denied 
service connection for hepatitis C.  The Veteran filed a 
notice of disagreement (NOD) in May 2006, and the RO issued a 
statement of the case (SOC) in April 2007.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in May 2007.

In June 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the Veteran 
submitted additional evidence, along with a signed waiver of 
his right to have this evidence initially considered by the 
RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Hepatitis C was not shown in service, and there is no 
medical evidence or opinion even suggesting that there exists 
a medical relationship between any current hepatitis C and 
service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not 
met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a July 2005 pre-rating letter provided notice 
to the appellant regarding what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The letter specifically informed the Veteran 
to submit any evidence in his possession pertinent to the 
claim on appeal (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  

While VA has not notified the appellant of the criteria 
pertaining to the assignment of a disability rating or an 
effective date (in the event the claim for service connection 
is granted), consistent with Dingess/Hartman, on these facts, 
such omission is not shown to prejudice the appellant.  
Because the Board herein denies the claim for service 
connection, no disability rating or effective date is being, 
or is to be, assigned.  Accordingly, there is no possibility 
of prejudice to the Veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), VA treatment 
records, private medical records from Central Coast Internal 
Medicine and Dr. Flora, and the reports of August 2005 VA 
examinations.  Also of record and considered in connection 
with the appeal are the transcript of the June 2009 Board 
hearing, and various written statements provided by the 
Veteran and by his representative, on his behalf.  

The Board also finds that no additional RO action prior to 
appellate consideration of the claim for service connection 
for hepatitis C is warranted.  The Board notes the August 
2005 VA examiner did not provide a medical opinion as to the 
likely source of the Veteran's hepatitis C infection; 
however, after review of the record, the Board concludes that 
a remand for any such opinion is not necessary to decide this 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  
Here, there simply is no persuasive indication that any in 
service event occurred that is in any way associated with the 
development of hepatitis C.  The Board emphasizes that there 
is nothing in the governing legal authority requiring a 
medical opinion based on pure conjecture; indeed, the 
provisions of 38 C.F.R. § 3.102 -which sets forth the 
benefit-of-the-doubt doctrine - prohibits an award of 
service connection on such a basis.  As the existing evidence 
provides no reasonable possibility that further medical 
opinion would aid in substantiating the claim, such 
assistance is not considered necessary in this appeal.  Id; 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Considering the record in light of the above-noted authority, 
the Board finds that service connection for hepatitis C is 
not warranted.  

During the June 2009 Board hearing, the Veteran stated that 
he first tested positive for hepatitis C in 1994 and has been 
asymptomatic since his diagnosis.  He suggested that he may 
have been exposed to hepatitis C when he was inoculated 
during service because they used the same needle on each 
soldier.  He also said that he had an appendectomy during 
service and that a nurse told him that he had had a blood 
transfusion.  He admitted to using intravenous cocaine on two 
occasions, but said that he used clean needles that he 
obtained from a friend who was a diabetic.    

The Veteran's STRs are unremarkable for any complaints, 
findings or diagnoses related to hepatitis C.  

Post discharge, the first documented evidence related to 
hepatitis C is reflected in a November 1988 private medical 
record from Central Coast Internal Medicine showing that the 
Veteran had an elevated liver function test.  He stated that 
he drank alcohol and had a history of intravenous drug use 
years ago.  A December 1991 blood test confirmed a diagnosis 
of hepatitis C.  

An April 2000 letter from Dr. Flora, a private physician, 
reflects that the Veteran said that his hepatitis dated back 
to 1989.  The Veteran said that a liver biopsy was done, but 
there was insufficient tissue to make a diagnosis.  He said 
that he was using alcohol and illicit drugs at that time and 
was told to discontinue use, but did not.  He said that he 
drank on a regular basis from 1967 to 1994, and used illicit 
drugs from 1970 to 1994.  He also said he had two blood 
transfusions - in 1967 and 1989.  Dr. Flora noted that the 
Veteran's hepatitis C was asymptomatic.

The report of an August 2005 VA examination reflects that a 
diagnosis of hepatitis C was confirmed.  The Veteran stated 
that he had a blood transfusion during an appendectomy in 
service.  The examiner also noted that the Veteran had 
hernioplasty during service in 1969.  The Veteran's STRs do 
not reflect that he required a blood transfusion during 
either of those surgeries and the examiner opined that it 
would not be usual to receive a blood transfusion for those 
surgeries since they were uncomplicated.  The examiner also 
noted that the Veteran had a history of heavy alcohol use and 
unprotected sex.  The examiner further noted that the Veteran 
denied any drug use - contrary to his medical records - and 
that this was a possible source for hepatitis C infection.  
The report of a VA examination for PTSD conducted that same 
day reflects that the Veteran endorsed having a long history 
of polysubstance abuse, but that he had been sober for the 
past 11 years.  

Internet research submitted by the Veteran in May 2006 
reflects that individuals most at risk of hepatitis C are 
those who received blood transfusions prior to 1990, those 
exposed to contaminated needles (through tattooing, 
acupuncture, intravenous drug use, or inoculations in 
developing countries), and health care workers.  An article 
from the Memphis VA Medical Center notes that hepatitis C is 
especially prevalent among Vietnam veterans.  The article 
notes that in one case study of 409 veterans with hepatitis 
C, 81 percent had a history of intravenous drug abuse, 11 
percent had no risk factor, 3 percent had a history of 
transfusion, and 2 percent had a history of blood transfusion 
and intravenous drug use.  It was noted that intravenous drug 
use is the most common risk factor in both non-veterans and 
VA studies.  Other risk factors include blood/body fluid 
exposure to health care personnel, blood/body exposure to 
combat personnel, contamination of vaccinations/immune 
globulin, blood exposure through the multi-dose vaccination 
process, and blood exposure through sharing of razors, non-
sterile instruments or utensils.  Internet research submitted 
in June 2009 also notes that veterans are at a high risk for 
hepatitis C. 

Nonetheless, the documentary evidence submitted does not, 
without more, establish a medical nexus between this 
Veteran's hepatitis and his military service.  

In this case, hepatitis C was not shown in service- although 
the Board notes that testing for hepatitis C was not 
available until 1989.  Moreover, the Veteran has thus far 
been asymptomatic.  The Veteran asserts that his hepatitis C 
infection was caused either by inoculation or blood 
transfusion during service.  However, as noted, there is no 
evidence that he received a blood transfusion during service 
and, as the August 2005 VA examiner opined, it is unlikely 
that a blood transfusion would have been required during an 
appendectomy because there were no apparent complications.  
Hence, the Veteran's statements in this regard lack 
credibility.  With regard to the inoculations, neither the 
Veteran nor his representative has presented or identified 
any medical evidence that the needles used were contaminated 
or were otherwise the likely source of the Veteran's 
hepatitis C infection.  

Furthermore, the Veteran has endorsed a long history of 
polysubstance abuse (for approximately 24 years), which 
included intravenous drug use-the most common risk factor 
for hepatitis C (according to research submitted by the 
Veteran).  Although during the Board hearing, he said he only 
used intravenous drugs on two occasions and with clean 
needles, the Board does not find his statements credible in 
this regard given the contradictory statements he has given 
about his drug use.  

Finally, as regards any direct assertions by the Veteran and 
his representative that there exists a medical nexus 
between's the Veteran's hepatitis and his military service, 
the Board points out that such assertions likewise provide no 
basis for allowance of the claim.  Matters of etiology are 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither 
the Veteran nor his representative is shown to be other than 
a layperson without the appropriate medical training and 
expertise, neither is competent to render a probative opinion 
on a medical matter, such as the etiology of the Veteran's 
hepatitis C infection.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value

For all the foregoing reasons, the claim for service 
connection for hepatitis C must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports this claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


